DETAILED ACTION
This is in response to application filed on January 5th, 2021 in which claims 1-10 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 1/5/21 has been considered by the examiner.
Drawings
The drawings are objected to for the following:
Figures 2A, 3A, and 4A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (especially as [0022-0024] disclose those figures as traditional).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0004], [0007], [0008], [0026], [0046]-[0048], [0057]-[0059], [0070] “yam” should read “yarn”
[0022]-[0024] is recommended to indicate Figs. 2a, 3a, 4a as prior art instead of merely “traditional”
[0040] “during the passage through it”; it is unclear what structure is performing the passage, and what structure “it” refers to
[0043] seems to be in the context of Figs. 2a and 2b, but references “distance P”, which is only indicated in Figs. 3A,3B
Appropriate correction is required.
Claim Objections
Claim(s) 1-10 is/are objected to because of the following informalities: 
Claims 1-5 are method claims but do not recite specific methods; examiner recommends indicating Claim 1 having “comprising the steps of” and to rewrite the claims to have specific steps, such as “moving the knitting stitch by a movement of the sinker to a rest position on the sinker”; see Claim 10 for a more proper format
Claim 1 Line 3 is recommended to delete “created” for clearer antecedent basis with “forming the knitting stitch”
Preambles of Claim 2-5 “a knitting stitch in a knitting machine” should read “the knitting stitch in the knitting machine” for proper antecedent basis with that established in Claim 1 preamble
Claim 5 Lines 2-3 “wherein the said first wall or knitting” should have either “the” or “said” deleted
Claim 6 Line 1 “wherein it has” is recommended to read “comprising”
Claim 7 Line 2 “wherein it consists of” is recommended to read “wherein the knitting machine is a circular machine”
Claim 8 and 9 “The use of a knitting machine according to claim 6” should read “A use according to the knitting machine according to claim 6” for proper antecedent basis; however, see 112(b) rejection below pertaining to these claims being merely “use” claims
Claim 10 Line 2 after “comprising” add --the steps of--
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 4, 6-10 is/are rejected under U.S.C. 112(b).
The term “axial position of a non-selected needle at one feed remains unvaried during the passage through it” in Claim 4 Lines 2-3 is unclear and therefore renders the claim indefinite.  It is unclear what structure is performing the passage, and what structure the term “it” is referring to.  Is Claim 4 referring to Fig. 2b wherein the needle position is constant (remains in position 3) after receiving the yarn from the feed, unlike the prior art of Fig. 2a wherein the needle moves downward to position 4?
The term “a method according to claim 1” in Claim 6 Line 3 is unclear in light of Lines 3-7 and therefore renders the claim indefinite.  If applicant meant “according to claim 1” as a shorthand version of including claim 1 into Claim 6, then “a method” should read “the method”.  However, based on limitations in Lines 4-7, Lines 4-7 seem to establish structures similar to Claim 1, and, based on the current antecedent basis of structures in Lines 4-7, seem to establish different structures than that in Claim 1.  For example, Claim 6 Line 4 establishes “a first wall or knitting plane”, wherein Claim 1, seemingly incorporated into Claim 6 via “the method according to claim 1”, already establishes “a first wall or knitting plane” in Claim 1 Line 4, also already establishing it on the sinker.  Review is needed so that what has already been established in Claim 1 is not repeated in Claim 6, or to rewrite Claim 6 without “the method according to claim 1” while still incorporating the limitations of Claim 1 desired into Claim 6.
Relatedly, the term “the sinker” and “the knitting stitch” in Claim 6 Lines 4-7 do not have proper antecedent basis and render the claim indefinite.  Claim 6 Line 6 establishes a plurality of needles and sinkers and knitting stitches.  As such, the singular sinker and singular knitting stitch in Claim 6 Lines 4-7 is unclear as to which of the sinkers and knitting stitches is being indicated.
The term “The use of a knitting machine” in Claim 8 is rejected for being a “use” claim and therefore renders the claims indefinite.  See MPEP 2173.05(q).  No steps have been claimed.
The term “The use of a knitting machine” in Claim 9 is rejected for being a “use” claim and therefore renders the claims indefinite.  See MPEP 2173.05(q).  No steps have been claimed.
The term “moving the sinker to a rest position on the sinker” in Claim 10 Line 3 is unclear and therefore renders the claim indefinite.  It is unclear how the sinker can be moved to a position on itself.  Based on Claim 1 Lines 3-4, does applicant mean “moving the knitting stitch” instead of “moving of the sinker”?
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 6 is interpreted as if Claim 1 was properly incorporated and that there are no repeated structures
Claim 6 is interpreted as if a singular needle, sinker, and stitch was established
Claims 8 and 9 are interpreted as intended use dependent claims of Claim 6
Claim 10 Line 3 is interpreted as moving the knitting stitch

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (USPN 7152436).
Regarding Claim 1, Wang teaches a method for making a knitting stitch in a knitting machine (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure, see Figs. 4A-4G; Col. 1 Lines 5-6 "present invention relates to a circular knitting machine"; for knitting stitch-- Col. 3 Line 5 “yarn lap 17a”, where the stitch for knitting has already been created in Fig. 4A, as Figs. 4A-4G is an iterative process in Col. 3 Lines 48-49; wherein a stitch is a loop/lap created by needle movement, see extrinsic evidence Oxford NPL) wherein
for forming the knitting stitch a needle and a sinker cooperate (see Figs. 4A-4G described in Col. 3 Lines 1-49; Col. 2 Line 39 "sinker 10"; Col. 3 Lines 8-9 "needle 15"),
wherein the created knitting stitch is moved by a movement of the sinker to a rest position on the sinker (see Figs. 4A, 4B, wherein Fig. 4B shows the rest position of the loop, wherein the loop was originally on nose section 12 in Fig. 4A; Col. 3 Lines 10, 15-17 “sinker 10 is moved rearwards…yarn lap 17a is then pulled downwards by the formed and coupled laps 14 in the front to attain a release condition”),
whereby a first wall or knitting plane is provided on the sinker where the knitting stitch is to be created (Col. 2 Line 44 "nose section 12"; see formed from Figs. 4E-4G, wherein it is created on 12 in Fig. 4G, similar to Fig. 4A)
and a second wall or knitting plane is also provided on the sinker and defines said rest position (see Fig. 4B; Col. 2 Lines 45-47 "throat section 13 has one end forming a first end surface 131.  The belly section 11 has one end forming a second end surface 111"),
and whereby said first and second wall or knitting plane are positioned at different levels on the sinker (see Fig. 2).
Regarding Claim 2, Wang teaches all the claimed limitations as discussed above in Claim 1.
Wang further teaches wherein said first wall or knitting plane is provided on at least one holding beak of said sinker (see Fig. 4A for nose section 12 acting as holding beak).
Regarding Claim 3, Wang teaches all the claimed limitations as discussed above in Claim 1.
Wang further teaches wherein the knitting stitch is moved from the first wall or knitting plane to the second wall or knitting plane by selective movement of the sinker with respect to the needle (see Figs. 4A to 4B).
Regarding Claim 5, Wang teaches all the claimed limitations as discussed above in Claim 1.
Wang further teaches wherein the said first wall or knitting plane has a smooth profile, either flat or curved but free of sharp edges (see Fig. 4B).

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (USPN 7152436).
Regarding Claim 10, Wang teaches a method for making a knitting stitch using a knitting machine (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure, see Figs. 4A-4G; Col. 1 Lines 5-6 "present invention relates to a circular knitting machine"; for knitting stitch-- Col. 3 Line 5 “yarn lap 17a”, where the stitch for knitting has already been created in Fig. 4A, as Figs. 4A-4G is an iterative process in Col. 3 Lines 48-49; wherein a stitch is a loop/lap created by needle movement, see extrinsic evidence Oxford NPL) comprising
a needle and a sinker in cooperation (see Figs. 4A-4G described in Col. 3 Lines 1-49; Col. 2 Line 39 "sinker 10"; Col. 3 Lines 8-9 "needle 15"), the method of the knitting stitch comprising
moving the sinker to a rest position on the sinker (see Figs. 4A, 4B, wherein Fig. 4B shows the rest position of the loop, wherein the loop was originally on nose section 12 in Fig. 4A; Col. 3 Lines 10, 15-17 “sinker 10 is moved rearwards…yarn lap 17a is then pulled downwards by the formed and coupled laps 14 in the front to attain a release condition”);
providing one of a first wall or first knitting plane on the sinker (see Fig. 2; Col. 2 Line 44 "nose section 12");
providing one of a second wall or second knitting plane on the sinker, defining said rest position (see Fig. 4B; Col. 2 Lines 45-47 "throat section 13 has one end forming a first end surface 131.  The belly section 11 has one end forming a second end surface 111"); and
positioning one of the first wall or the first knitting plane at a different level on the sinker than the second wall or the second knitting plane (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPN 7152436) in view of Pot d’Or (USPN 6705129), herein Pot.
Regarding Claim 6, Wang teaches a knitting machine (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 4A-4G; Col. 1 Lines 5-6 "present invention relates to a circular knitting machine") wherein it has
for moving the needles and the corresponding sinkers to make knitting stitches with a method according to claim 1 (see rejection of Claim 1 above; Wang teaches the structures involved in the method which meets the structural limitations in the claims and performs the functions as recited such as being capable of meeting the method as recited),
whereby a first wall or knitting plane is provided on the sinker where the knitting stitch is to be created and a second wall or knitting plane is also provided on the sinker and defines said rest position, whereby said first and second wall or knitting plane are positioned at different levels on the sinker (see rejection of Claim 1).

Wang does not explicitly teach a computer program for moving the needles and the corresponding sinkers to make knitting stitches.

Pot teaches a computer program for moving the needles and the corresponding sinkers to make knitting stitches (Col. 1 Lines 4-5 "invention relates to...circular knitting machine"; Col. 5 Lines 59-63 "stitch formation from the yarn 50 takes place only when the needle 10a or 10b, respectively, has been driven out for catching the yarn 50 in correspondence with a pattern-dependent control program"
see Fig. 4; Col. 5 Lines 47-49 "needles 10a, 10b as well as the sinkers 12a, 12b, 13a, 13b together with the knit fabric perform a  circulating movement along the needle circle 18").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with a program as taught by Pot as Pot shows it is known in the art to utilize a program to control need/sinker movement in a circular machine for easier manufacturing.  Furthermore, attention is directed to MPEP 2144.04(III), wherein “broadly providing an automatic…means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”, in reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  Utilizing such a program as broadly claimed would not have produced a new and unexpected result and therefore has no patentable significance, and would have been obvious to one of ordinary skill in the art.
Regarding Claim 7, modified Wang teaches all the claimed limitations as discussed above in Claim 6.
Wang further teaches wherein it consists of a circular machine (see Figs. 4A-4G; Col. 1 Lines 5-6 "present invention relates to a circular knitting machine").
Regarding Claim 8, modified Wang teaches all the claimed limitations as discussed above in Claim 6.
Wang further teaches using the knitting machine to produce a stocking (Wang teaches the knitting machine of Claim 6 which meets the structural limitations in the claims and performs the functions as recited such as being capable of making a stocking, especially as it is known in the art that circular knitting machines, such as Wang, are capable of producing a stocking, see extrinsic evidence Fregeolle USPN 3173277).
Regarding Claim 9, modified Wang teaches all the claimed limitations as discussed above in Claim 6.
Wang further teaches using the knitting machine to produce a shoe upper (Wang teaches the knitting machine of Claim 6 which meets the structural limitations in the claims and performs the functions as recited such as being capable of making a shoe upper, especially as it is known in the art that circular knitting machines, such as Wang, are capable of producing a shoe upper, see extrinsic evidence Fregeolle USPN 3173277; inasmuch as the structure of a shoe upper has been delineated, the claim is met).
EXAMINER NOTES
Claim(s) 4, as best understood from the disclosure, is/are free of art, but is/are currently questioned under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Nebel et al (USPN 3157037), Marlette (USPN 2711090) directed to sinker/needle cooperation; Renda et al (USPN 5477707), Sangiacomo (USPN 6321575) directed to sinker movement; Seino et al (USPN 5713220) directed to sinker shape; Tibbals Jr (GB 2182953) directed to computer program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732